 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   GREG GUTIERREZ,
                                                              Case No.: 2:18-cv-02068-RFB-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
                                                                      [Docket No. 20]
14   NANCY A. BERRYHILL,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to revive and extend the deadline to file his
17 motion to remand and/or reverse. Docket No. 20. The Court hereby SETS that motion for a
18 hearing for 11:00 a.m. on February 21, 2019, in Courtroom 3A. As the signing attorney to the
19 instant motion, Mr. Safa shall appear. In addition, the attorney referenced as the “[c]ounsel
20 assigned the briefing in this matter” shall also appear.
21         IT IS SO ORDERED.
22         Dated: February 11, 2019
23                                                                ______________________________
                                                                  Nancy J. Koppe
24                                                                United States Magistrate Judge
25
26
27
28

                                                     1
